Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 19, 2018

                                      No. 04-18-00837-CV

                                    Debra BARRIENTOS,
                                          Appellant

                                                v.

   HEB GROCERY COMPANY, L.P., U.S Security Associates, Inc., Universal Protection
       Service, L.P. D/B/A/ Universal Protection Service; and G.T. Sirizzotti, LTD,
                                       Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-08748
                         Honorable David A. Canales, Judge Presiding

                                            ORDER

         This appeal is DISMISSED. We order that appellees recover all costs they incurred related
to this appeal.

       It is so ORDERED on December 19, 2018.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk of Court